       Case: 3:19-cv-50306 Document #: 5 Filed: 11/15/19 Page 1 of 1 PageID #:30


                      U.S. District Court for the Northern District Of Illinois
                                    Attorney Appearance Form


Case Title: CUSTODIO  GARCIA v. MULLER-PINEHURST
            DAIRY, INC., an Illinois corporation, and PRAIRIE   Case Number: 3:19-cv-50306
               FARMS DAIRY, INC., an Illinois corporation,


An appearance is hereby filed by the undersigned as attorney for:
Plaintiff, CUSTODIO GARCIA
Attorney name (type or print): Jonathon L. Hoeven

Firm: The Law Offices of Eugene K. Hollander

Street address: 230 West Monroe Street, Suite 1900

City/State/Zip: Chicago, Illinois 60606

Bar ID Number: 6316011                                          Telephone Number: 312-425-9100
(See item 3 in instructions)

Email Address: jhoeven@ekhlaw.com

Are you acting as lead counsel in this case?                                          Yes       ✔ No
Are you acting as local counsel in this case?                                         Yes       ✔ No
Are you a member of the court’s trial bar?                                            Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                       Yes       ✔ No
If this is a criminal case, check your status.                         Retained Counsel
                                                                       Appointed Counsel
                                                                       If appointed counsel, are you
                                                                       a
                                                                           Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 11/15/2019

Attorney signature:             S/ Jonathon L. Hoeven
                                (Use electronic signature if the appearance form is filed electronically.)
                                                                                                Revised 8/1/2015
